Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant’s preliminary amendment to the claims, cancelling original claims 1-13 and presenting new claims 14-26 is acknowledged and has been entered in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Dec. 10, 2019, Sept 10, 2021, and Nov. 4, 2021 are acknowledged and have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation at lines 1-2 of the aperture being disposed “at least in sections” in an identified region is confusing, in that it is not clear whether this means plural sections of a single aperture are disposed in a single location and/or whether or not this recitation is intended to imply that somehow other sections of the same aperture are disposed elsewhere. 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 5,086,661). Hancock teaches a steering shaft assembly including an .
Hancock, while teaching a mating projection and aperture on the inner shaft and profiled sleeve, does not specifically teach the projection being on the inner shaft, and the aperture being in or on the sleeve. A reversal of mating parts is well understood to be within the skill level of the ordinary practitioner. In Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976), the Supreme Court approved of the principle that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more that one would expect from such an arrangement, the combination is obvious." KSR Int'l v. Teleflex Inc., 550 U.S. 398, 417 (2007). In this instance the rearrangement would result in reversal of the relative positions of the aperture (formerly on the inner shaft) to the profiled sleeve, and the projection (formerly on the profiled sleeve) to the inner shaft; the performance of the mating function of these two elements would remain the same. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to reverse the relative positions of the mating projection and aperture as initially taught by Hancock 
As regards claims 18-20, the reference to Hancock, as modified above, while teaching a projection and receiving aperture, does not specifically teach plural partial projections, spaced apart from one another, separately located. It is well held to be within the skill of the ordinary practitioner to duplicate already-taught existing parts for the purpose of multiplying or enhancing the taught effect of the part, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the projection as constituting plural projections spaced along the mating portions of shaft and profiled sleeve portion (e.g., one or more of axially/longitudinally or radially) for the purpose of providing a larger surface area for engagement with one or more apertures, to provide a more robust securement between sleeve and inner shaft, distributing the engagement force over a larger area, resultantly reducing the stress concentration associated with a single projection.
As regards claim 26, the reference to Hancock, as modified above, does not positively teach the method steps as claimed, however the elements as described and modified above are present and would reasonably be understood to have been provided by steps of providing; the sleeve and inner shaft are connected to one another via a connection provided through the aperture and projection, whereby the sleeve would reasonably be understood to have been fixed on the inner shaft; and the inner shaft with sleeve is positioned within the outer shaft, the sleeve being between the inner and outer shafts, whereby the inner shaft and sleeve would reasonably be understood to have been introduced into the outer shaft. To this extent, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the elements, connect the sleeve and inner shaft, and introduce the inner shaft and sleeve into the outer shaft, via the providing, fixing and introducing steps, for the purpose of providing the assembled steering shaft elements as disclosed as being in a constructed form by Hancock.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (cited above) in view of Labedan et al. (US 5,531,526). Hancock teaches a steering shaft assembly including an inner shaft portion (3) and outer shaft portion (4) and a profiled sleeve (10) between the inner and outer shaft portions, the inner shaft and profiled sleeve telescopically received within the outer shaft, and the profiled sleeve being secured onto the inner shaft via a projection portion (figure 2) provided on the sleeve, which mates with a corresponding slot-shaped aperture (the opening, open space or hole illustrated at 3A, the shape being that of a slot; col. 3, line 8) in the inner shaft portion, the inner shaft and profiled sleeve being resultantly movable together in an axial direction with respect to the outer shaft, the location of the securing feature being longitudinally central in the sleeve (figure 2), the projection portion forming end stops (longitudinal ends of the portion located in 3A, the ends of the projection in contact with the ends of the aperture), the projection constituting a bulge of the material extending toward the aperture; the outer periphery of the projection laying against an inner periphery of the aperture, forming a positive lock; the engaging portions located in a region of a radially protruding section of an outer-face profile of the sleeve (to the extent that the shorter profiled walls of sleeve 10 are located radially further from a center than the longer profiled walls), the engagement of the aperture and projection being in a radial direction, the projection being a radially directed flange portion.
Hancock, while teaching a mating projection and aperture on the inner shaft and profiled sleeve, does not specifically teach the projection being on the inner shaft, and the aperture being in or on the sleeve. As discussed above, a reversal of mating parts is well understood to be within the skill level of the ordinary practitioner. Labedan teach that it is well known, when providing for a fitting connection between an inner element (14) and an outer element (S), that it is well known to provide the inner element (14) with a projection (142) and the outer element with an aperture there-through (“D”) to provide a fitting connection between inner and outer elements the projection extending through a portion of the aperture. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to reverse the relative positions of the mating projection and aperture as initially taught by Hancock such that the aperture is in the profiled sleeve (corresponding to aperture “D” in outer element S 
As regards claims 18-20, the reference to Hancock, as modified by Labedan et al., while teaching a projection and receiving aperture, does not specifically teach plural partial projections, spaced apart from one another, separately located. It is well held to be within the skill of the ordinary practitioner to duplicate already-taught existing parts for the purpose of multiplying or enhancing the taught effect of the part, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the projection as constituting plural projections spaced along the mating portions of shaft and profiled sleeve portion (e.g., one or more of axially/longitudinally or radially) for the purpose of providing a larger surface area for engagement with one or more apertures, to provide a more robust securement between sleeve and inner shaft, distributing the engagement force over a larger area, resultantly reducing the stress concentration associated with a single projection.
As regards claim 26, the reference to Hancock, as modified by Labedan et al., does not positively teach the method steps as claimed, however the elements as described and modified above are present and would reasonably be understood to have been provided by steps of providing; the sleeve and inner shaft are connected to one another via a connection provided through the aperture and projection, whereby the sleeve would reasonably be understood to have been fixed on the inner shaft; and the inner shaft with sleeve is positioned within the outer shaft, the sleeve being between the inner and outer shafts, whereby the inner shaft and sleeve would reasonably be understood to have been introduced into the outer shaft. To this extent, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the elements, connect the sleeve and inner shaft, and introduce the inner shaft and sleeve into the outer shaft, via the providing, fixing and introducing steps, for the purpose of providing the assembled steering shaft elements as disclosed as being in a constructed form by Hancock as modified by Labedan et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Calkins et al., Wolfe et al. and Dubay et al. teach known sleeve interconnections between inner and outer shafts; Dykema et al. teaches a known connection between and inner shaft having a formed protrusion and an intermediate element, Birsching teaches an inner shaft having protruding portions engaging mating recesses in a profiled sleeve; Bastein et al. teach a connection between and outer shaft and mating sleeve
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616